
	

115 HR 3777 : Juab County Conveyance Act of 2018
U.S. House of Representatives
2018-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 3777
		IN THE SENATE OF THE UNITED STATES
		July 18, 2018Received; read twice and referred to the Committee on Energy and Natural ResourcesAN ACT
		To direct the Secretary of Agriculture to convey certain National Forest System land containing the
			 Nephi Work Center in Juab County, Utah, to Juab County.
	
	
 1.Short titleThis Act may be cited as the Juab County Conveyance Act of 2018. 2.Land conveyance, Nephi Work Center, Juab County, Utah (a)Conveyance requiredSubject to valid existing rights, if the County submits a written request to the Secretary not later than 90 days after the date of enactment of this Act, the Secretary shall convey, without consideration and by quitclaim deed, to the County all right, title, and interest of the United States in and to the parcel of National Forest System land, including improvements thereon, described in subsection (b).
			(b)Description of land
 (1)In generalThe parcel of National Forest System land and improvements to be conveyed under subsection (a) is the Nephi Work Center at 740 South Main Street, Nephi, Utah, which consists of approximately 2.17 acres within Nephi Plat B Block of the Nephi Townsite Survey as Parcels #XA00–0545–1111 and #XA00–0545–2, and is identified on the map entitled Nephi Plat B and dated May 6, 1981.
				(2)Map and legal description
 (A)In generalAs soon as practical after the date of enactment of this Act, the Secretary shall submit to the Committee on Natural Resources of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a map and legal description of the parcel described in paragraph (1).
 (B)Minor modificationsThe map and legal description submitted under this paragraph shall have the same force and effect as if included in this Act, except that the Secretary may make minor modifications of any clerical or typographical errors in the map or the legal description.
 (C)Copy on fileA copy of the map and the legal description shall be on file and available for public inspection in the appropriate field offices of the U.S. Forest Service.
 (c)SurveyThe exact acreage and legal description of the National Forest System land to be conveyed under subsection (a) shall be determined by a survey satisfactory to the Secretary.
 (d)Costs of conveyanceAs a condition for the conveyance under subsection (a), the County shall pay the reasonable costs incurred by the Secretary for—
 (1)the survey required by subsection (c); and (2)any environmental or administrative analysis required by law related to the conveyance.
 (e)Additional terms and conditionsThe conveyance under subsection (a) is subject to any other terms and conditions as the Secretary considers appropriate to protect the interests of the United States.
 (f)Time for completion of conveyanceThe Secretary shall complete the conveyance under subsection (a) not later than 1 year after the date on which the County submits the written request described in subsection (a).
 (g)DefinitionsIn this Act: (1)CountyThe term County means Juab County, Utah.
 (2)SecretaryThe term Secretary means the Secretary of Agriculture, acting through the Chief of the U.S. Forest Service.  Passed the House of Representatives July 17, 2018.Karen L. Haas,Clerk 